





Exhibit 10.45






Notice of Award of Restricted Stock Units
and Restricted Stock Unit Agreement (Standard)
Harley-Davidson, Inc.
ID: 39-1805420
3700 West Juneau Avenue
Milwaukee, WI 53208
a2019ruogaimage1.gif [a2019ruogaimage1.gif]


[Grant Type]




Plan:
[Signed Electronically]








Acceptance Date: [Acceptance Date]


ID:
















[Participant Name]
    
2014 Incentive Stock Plan


[Participant ID]














Effective [Grant Date] (the “Grant Date”), you have been granted Restricted
Stock Units with respect to [Number of Shares Granted] shares of Common Stock of
Harley-Davidson, Inc. (“HDI”) under HDI's 2014 Incentive Stock Plan, as amended
and restated (the “Plan”).







--------------------------------------------------------------------------------





Subject to accelerated vesting and forfeiture as described in Exhibit A, a
portion of the Restricted Stock Units (Restricted Stock Units with the same
scheduled vesting date are referred to as a “Tranche”) shall vest in accordance
with the following schedule:


Restricted Stock Units Tranche
Vesting Date
 
 
One-third of the Restricted Stock Units (Tranche #1)
The first anniversary of the Grant Date
An additional one-third of the Restricted Stock Units (Tranche #2)
The second anniversary of the Grant Date
The final one-third of the Restricted Stock Units (Tranche #3)
The third anniversary of the Grant Date



If application of the above schedule on the first vesting date or the second
vesting date would produce vesting in a fraction of a Restricted Stock Unit,
then the number of Restricted Stock Units that become vested on that vesting
date shall be rounded down to the next lower whole number of Restricted Stock
Units, and the fractional Restricted Stock Unit shall be carried forward into
the next Tranche of Restricted Stock Units.


You may not sell, transfer or otherwise convey an interest in or pledge any of
your Restricted Stock Units.


The Restricted Stock Units are granted under and governed by the terms and
conditions of the Plan and this Restricted Stock Unit Agreement including
Exhibit A. Additional provisions regarding your Restricted Stock Units and
definitions of capitalized terms used and not defined in this Restricted Stock
Unit Agreement can be found in the Plan.




HARLEY-DAVIDSON, INC.




a2019ruogaimage2.gif [a2019ruogaimage2.gif]
Vice President and Controller


    








2



--------------------------------------------------------------------------------





Exhibit A to Restricted Stock Unit Agreement


Confidential Information: In consideration of your agreement to the terms of
this Restricted Stock Unit Agreement by your acceptance of this Restricted Stock
Unit Agreement, the Company promises to disclose to you from time to time
confidential and competitively sensitive information concerning, among other
things, the Company and its strategies, objectives, performance and business
prospects. You may use this information to perform your duties to the Company as
well as in determining whether to accept an equity award. You shall not use this
information for any purpose prohibited by the Company’s policies and guidelines
concerning insider trading and unauthorized disclosure or use of information.
Certain Definitions: The following definitions apply in this Restricted Stock
Unit Agreement:
(1) “Company” or “the Company” means HDI and all of its subsidiaries and
affiliates engaged in the development, manufacture, procurement, marketing,
financing, or selling of two- or three-wheeled motorcycles; motorcycle parts,
accessories, and clothing; or other motorcycle-related or motorcycle
brand-identified products or services including financial services.
(2) “Competitive Business” as used in this Restricted Stock Unit Agreement means
any person, firm, corporation, or entity of any type other than the Company
that: (a) is engaged in developing, making, marketing or selling: (i) two- or
three-wheeled motorcycles; (ii) motorcycle parts, motorcycle accessories, and/or
motorcycle clothing; or (iii) other motorcycle-related or motorcycle
brand-identified products or services; and (b) markets or sells, or attempts,
intends, or is reasonably expected to market or sell, directly or indirectly
such as through a dealer or dealer network, any of these products or services in
any Prohibited Territory. Examples of a Competitive Business provided for your
convenience and subject to change in an evolving marketplace include, but are
not limited to the following: KTM AG; Husqvarna Motorcycles GmbH; Royal Enfield;
Erik Buell Racing LLC; MV AGUSTA Motor S.p.A.; Parts Unlimited; Tucker Rocky
Distributing; Polaris Industries, Inc.; Victory Motorcycles; Indian Motorcycle
Company; Triumph Motorcycles Ltd.; Honda Racing Corporation; Yamaha Motor Co.,
Ltd.; Suzuki Motor Corporation; Kawasaki Motorcycle & Engine Company; Zero
Motorcycles, Inc.; Brammo, Inc.; BMW Motorrad; Bombardier Recreational Products
Inc.; Bajaj Auto Limited; TVS Motor Company Ltd.; The Hero Group, Ltd.; and Ural
Motorcycles. Tesla, Inc. would be another example of a Competitive Business if
Tesla is engaged in developing, manufacturing, marketing or selling a two- or
three-wheeled motorcycle and/or related products or services. This
non-exhaustive list of examples of competitive businesses does not limit the
scope of the definition of Competitive Business provided above.
(3) “Confidential Information” means any information that is not generally known
outside the Company relating to any phase of business of the Company, whether
existing or foreseeable, including information conceived, discovered or
developed by you. Confidential Information includes, but is not limited to:
project files, product designs, drawings, sketches and processes; production
characteristics; testing procedures and results thereof; manufacturing methods,
processes, techniques and test results; plant layouts, tooling, engineering
evaluations and reports; business plans, financial statements and projections;
operating forms (including contracts) and procedures; payroll and personnel
records; non-public marketing materials, plans and proposals; customer lists and
information, and target lists for new clients and information relating to
potential clients; software codes and computer programs; training manuals;
policy and procedure manuals; raw materials sources, price and cost information;
administrative techniques and documents; and any information received by the
Company under an obligation of confidentiality to a third party.
(4) “Prohibited Territory” shall mean any country in which the Company, at any
time during the time period from the date of this Restricted Stock Unit
Agreement through the last day of your employment with the Company, (a) directly
or indirectly, such as through a dealer network, marketed or sold its
motorcycles or motorcycle-related products or services, or (b) had documented
plans to market or sell, directly or indirectly, its motorcycles or
motorcycle-related products or services (unless such plans had been abandoned).
(5) “Trade Secrets” means any information, including any data, plan, drawing,
specification, pattern, procedure, method, computer data, system, program or
design, device, list, tool, or compilation, that relates to the present or
planned business of the Company and which: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means to, other persons who can obtain economic


3



--------------------------------------------------------------------------------





value from their disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain their secrecy. To the extent that
the foregoing definition is inconsistent with a definition of "trade secret"
under applicable law, the latter definition shall control.
(6) Neither Confidential Information nor Trade Secrets include general skills or
knowledge or skills that you obtained prior to your employment with the Company.
Confidentiality:
(1) During the time period from the date of this Restricted Stock Unit Agreement
through the date that is two years after the last day of your employment with
the Company, regardless of whether your termination of employment is voluntary
or involuntary or the reason therefor, you shall not use or disclose any
Confidential Information except for the benefit of the Company in the course of
your employment by the Company and shall not use or disclose any Confidential
Information in competition with or to the detriment of the Company, or for your
benefit or the benefit of anyone else other than the Company.
(2) During the time period from the date of this Restricted Stock Unit Agreement
and for so long thereafter as such information is not generally known to, and
not readily ascertainable by proper means to, other persons who can obtain
economic value from its disclosure or use, you will maintain all Trade Secrets
to which you have received access while employed by the Company as confidential
and as the property of the Company.
(3) Upon termination of your employment with the Company, you will turn over
immediately to the Company all Confidential Information and Trade Secrets
(including all paper and electronic copies), and you shall retain no copies
thereof. You shall attend an exit interview at or around the time of termination
and sign a written statement certifying your compliance with the terms of this
Restricted Stock Unit Agreement.
Competitive Employment: During the time period from the date of this Restricted
Stock Unit Agreement through the date that is two years after the last day of
your employment with the Company, regardless of whether your termination of
employment is voluntary or involuntary or the reason therefor, you shall not on
behalf of or in connection with any Competitive Business accept or perform any
employment or service or provide any assistance, whether as an employee,
consultant, contractor, agent, officer, director, investor, member, or
otherwise, in any position or capacity in which your knowledge of Confidential
Information or Trade Secrets of the Company or personal association with the
goodwill of the Company could reasonably be considered useful.
No Solicitation of Certain Employees: During the time period from the date of
this Restricted Stock Unit Agreement through the date that is two years after
the last day of your employment with the Company, regardless of whether the
termination of your employment is voluntary or involuntary or the reason
therefor, you shall not, directly or indirectly, solicit or induce, or assist in
any manner in the solicitation or inducement of any employee of the Company who
was subject to your direct supervision or about whom you received any
Confidential Information, in either event during any part of the last two years
of your employment with the Company, to accept any employment, consulting,
contracting or other confidential relationship with a Competitive Business.
No Solicitation of Certain Customers: During the time period from the date of
this Restricted Stock Unit Agreement through the date that is two years after
the last day of your employment with the Company, regardless of whether your
termination of employment is voluntary or involuntary or the reason therefor,
you shall not on behalf of or in connection with any Competitive Business,
directly or indirectly, solicit or induce, or assist in any manner in the
solicitation or inducement of any customer, distributor or dealer of the
Company’s products or services to terminate its relationship with the Company or
to purchase or deal in products or services competitive with the Company’s
products or services, if you had any material contact with or learned any
Confidential Information about the customer, distributor or dealer, in either
event through performance of your job duties and responsibilities or through
otherwise performing services on behalf of the Company during any part of the
last two years of your employment with the Company.
Termination of Employment:


4



--------------------------------------------------------------------------------





(1) If you cease to be employed by the Company for reasons other than Cause (as
defined in the Plan) on or after age fifty-five (55) and if such cessation of
employment occurred after the first anniversary of the Grant Date, then,
effective immediately prior to the time of cessation of employment, any
Restricted Stock Units that were not previously vested will become vested.
(2) Subject to clause (1), if your employment with the Company is terminated for
any reason other than death, Disability or Retirement (based solely on clause
(ii) of the definition of such term in the Plan, which requires the consent of
the Committee), then you will forfeit any Restricted Stock Units that are not
vested as of the date your employment is terminated.
(3) Subject to clause (1), if you cease to be employed by the Company by reason
of death, Disability or Retirement (based solely on clause (ii) of the
definition of such term), then, effective immediately prior to the time of
cessation of employment, a portion of the unvested Restricted Stock Units in
each Tranche will vest, which portion will be equal to the number of unvested
Restricted Stock Units in that Tranche multiplied by a fraction the numerator of
which is the number of Months (counting a partial Month as a full Month) from
the Grant Date until the date your employment is terminated by reason of death,
Disability or Retirement (based solely on clause (ii) of the definition of such
term), and the denominator of which is the number of Months from the Grant Date
to the applicable anniversary of the Grant Date on which such Tranche would
otherwise have vested if your employment had continued, and you will forfeit the
remaining Restricted Stock Units that are not vested. For purposes of this
Agreement, a “Month” shall mean the period that begins on the first calendar day
after the Grant Date or the applicable anniversary of the Grant Date that occurs
in each calendar month, and ends on the anniversary of the Grant Date that
occurs in the following calendar month.
Voting Rights and Dividends: You are not entitled to exercise any voting rights
with respect to the Shares underlying your Restricted Stock Units. You will
receive cash payments equivalent to any dividends and other distributions paid
with respect to the Shares underlying your Restricted Stock Units, to be paid on
or promptly following the payment date of the dividend or other distribution, so
long as the applicable record date occurs before you forfeit such Restricted
Stock Units. If, however, any dividends or distributions with respect to the
Shares underlying your Restricted Stock Units are paid in Shares rather than
cash, you will be credited with additional Restricted Stock Units equal to the
number of shares that you would have received had your Restricted Stock Units
been actual Shares, and such Restricted Stock Units will be subject to the same
risk of forfeiture and other terms of this Restricted Stock Unit Agreement as
are the Restricted Stock Units with respect to which they were credited. Amounts
credited to you in the form of additional Restricted Stock Units will be settled
(if vested) at the same time as the Restricted Stock Units with respect to which
they were credited.


Settlement: Your Restricted Stock Units will be settled at the following times,
to the extent then vested, by delivery to you of Shares on a one-for-one basis,
with one Share being delivered for each Restricted Stock Unit:


•
The Tranche #1 Restricted Stock Units will be settled as soon as practicable,
and by no later than 2 ½ months, following the first anniversary of the Grant
Date;



•
The Tranche #2 Restricted Stock Units will be settled as soon as practicable,
and by no later than 2 ½ months, following the second anniversary of the Grant
Date; and



•
The Tranche #3 Restricted Stock Units will be settled as soon as practicable,
and by no later than 2 ½ months, following the third anniversary of the Grant
Date;



provided that all then-vested Restricted Stock Units that have not previously
been settled will be settled upon your “separation from service” within the
meaning of Code Section 409A; provided further that, if you are a “specified
employee” within the meaning of Code Section 409A at the time or your separation
from service, then, to the extent required to avoid the income inclusion,
interest and additional tax imposed by Code Section 409A, settlement of your
Restricted Stock Units on account of such separation from service shall be made
on the first date that is six (6) months after the date of the separation from
service. Cash will be paid in satisfaction of any fractional Restricted Stock
Unit settled pursuant to this paragraph.




5



--------------------------------------------------------------------------------





Issuance of Share Certificates: In lieu of issuing in your name certificate(s)
evidencing your Shares, HDI may cause its transfer agent or other agent to
reflect on its records your ownership of such Shares.


Tax Withholding: To the extent that your receipt of Restricted Stock Units, the
vesting of Restricted Stock Units, your receipt of payments in respect of
Restricted Stock Units or the delivery of Shares to you in respect of Restricted
Stock Units results in a withholding obligation to the Company with respect to
federal, state or local taxes, the Company has the right and authority to deduct
or withhold from any compensation it would pay to you (including payments in
respect of Restricted Stock Units) an amount, and/or to treat you as having
surrendered vested Restricted Stock Units having a value, sufficient to satisfy
its withholding obligations. In its discretion, the Company may require you to
deliver to the Company or to such other person as the Company may designate at
the time the Company is obligated to withhold taxes that arise from such receipt
or vesting, as the case may be, such amount as the Company requires to meet its
withholding obligation under applicable tax laws or regulations.


When income results from the delivery of Shares to you in respect of Restricted
Stock Units, to the extent the Company permits you to do so, you may satisfy the
withholding requirement, in whole or in part, by electing to have the Company
accept that number of Shares having an aggregate Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that the
Company must withhold in connection with the delivery of such Shares. If you
would be left with a fractional share after satisfying the withholding
obligation, the fair market value of that fractional share will be applied to
your general federal tax withholding. If the Company does not allow you to elect
to have the Company accept Shares, or if you want to keep all of the Shares that
will be delivered, you will have to deliver to the Company or to such other
person as the Company may designate funds in an amount sufficient to cover the
withholding tax obligation on a date advised by the Company. Where you may elect
to deliver funds to satisfy the withholding tax obligation, your election to
deliver funds must be irrevocable, in writing, and submitted to the Secretary or
to such other person as the Company may designate on or before the date that the
Company specifies, which will be before the date of delivery of the Shares, and
if you fail to deliver such election then you will be deemed to have elected to
have the Company accept Shares as described above.


Rejection/Acceptance: You have ninety (90) days following the Grant Date to
accept this Award through your Fidelity account. If you have not accepted this
Award within ninety (90) days following the Grant Date, the Restricted Stock
Units granted herein shall be automatically forfeited. If you choose to accept
this Restricted Stock Unit Agreement, then you accept the terms of this Award,
acknowledge these tax implications and agree and consent to all amendments to
the Plan, the Harley-Davidson, Inc. 2004 Incentive Stock Plan and the
Harley-Davidson, Inc. 2009 Incentive Stock Plan through the Grant Date as they
apply to this Award and any prior awards to you of any kind under such plans.








6



--------------------------------------------------------------------------------








Notice of Award of Restricted Stock Units
and Restricted Stock Unit Agreement
(Standard International)
Harley-Davidson, Inc.
or Subsidiaries


ID: 39-1805420
a2019ruiintlogaimage1.gif [a2019ruiintlogaimage1.gif]


[Grant Type]




Plan:
[Signed Electronically]








Acceptance Date: [Acceptance Date]






ID:


















[Participant Name]
2014 Incentive Stock Plan


[Participant ID]














Effective [Grant Date] (the “Grant Date”), you have been granted Restricted
Stock Units with respect to [Number of Shares Granted] shares of Common Stock of
Harley-Davidson, Inc. (“HDI”). This grant is made under HDI's 2014 Incentive
Stock Plan, as amended and restated (the “Plan”).


7



--------------------------------------------------------------------------------







Subject to accelerated vesting and forfeiture as described in Exhibit A, a
portion of the Restricted Stock Units (Restricted Stock Units with the same
scheduled vesting date are referred to as a “Tranche”) shall become fully
unrestricted (or “vest”) in accordance with the following schedule:


Restricted Stock Units Tranche
Vesting Date
 
 
One-third of the Restricted Stock Units
(Tranche #1)
The first anniversary of the Grant Date
An additional one-third of the Restricted Stock Units (Tranche #2)
The second anniversary of the Grant Date
The final one-third of the Restricted Stock Units (Tranche #3)
The third anniversary of the Grant Date



As soon as practicable following the date on which the Restricted Stock Units
vest, the Company will make a cash payment to you in your local currency using
the spot rate on the vesting date, less applicable withholding, equal to the
product obtained by multiplying the Fair Market Value of a share of Common Stock
of HDI on the vesting date by the number of Restricted Stock Units that have
become vested on such date.


The Restricted Stock Units are granted under and governed by the terms and
conditions of the Plan and this Restricted Stock Unit Agreement including
Exhibit A. Additional provisions regarding your Restricted Stock Units and
definitions of capitalized terms used and not defined in this Restricted Stock
Unit Agreement can be found in the Plan. Without limitation, “Committee” means
the Human Resources Committee of the Board or its delegate in accordance with
the Plan.












HARLEY-DAVIDSON, INC. and Subsidiaries
a2019ruiintlogaimage2.gif [a2019ruiintlogaimage2.gif]
Vice President and Controller








        
                                    










8



--------------------------------------------------------------------------------







Exhibit A to Restricted Stock Unit Agreement
Confidential Information: In consideration of your agreement to the terms of
this Restricted Stock Unit Agreement by your acceptance of this Restricted Stock
Unit Agreement, the Company promises to disclose to you from time to time
confidential and competitively sensitive information concerning, among other
things, the Company and its strategies, objectives, performance and business
prospects. You may use this information to perform your duties to the Company as
well as in determining whether to accept an equity award. You shall not use this
information for any purpose prohibited by the Company’s policies and guidelines
concerning insider trading and unauthorized disclosure or use of information.
Certain Definitions: The following definitions apply in this Restricted Stock
Unit Agreement:
(1) “Company” or “the Company” means HDI and all of its subsidiaries and
affiliates engaged in the development, manufacture, procurement, marketing,
financing, or selling of two- or three-wheeled motorcycles; motorcycle parts,
accessories, and clothing; or other motorcycle-related or motorcycle
brand-identified products or services including financial services.
(2) “Competitive Business” as used in this Restricted Stock Unit Agreement means
any person, firm, corporation, or entity of any type other than the Company
that: (a) is engaged in developing, making, marketing or selling: (i) two- or
three-wheeled motorcycles; (ii) motorcycle parts, motorcycle accessories, and/or
motorcycle clothing; or (iii) other motorcycle-related or motorcycle
brand-identified products or services; and (b) markets or sells, or attempts,
intends, or is reasonably expected to market or sell, directly or indirectly
such as through a dealer or dealer network, any of these products or services in
any Prohibited Territory. Examples of a Competitive Business provided for your
convenience and subject to change in an evolving marketplace include, but are
not limited to the following: KTM AG; Husqvarna Motorcycles GmbH; Royal Enfield;
Erik Buell Racing LLC; MV AGUSTA Motor S.p.A.; Parts Unlimited; Tucker Rocky
Distributing; Polaris Industries, Inc.; Victory Motorcycles; Indian Motorcycle
Company; Triumph Motorcycles Ltd.; Honda Racing Corporation; Yamaha Motor Co.,
Ltd.; Suzuki Motor Corporation; Kawasaki Motorcycle & Engine Company; Zero
Motorcycles, Inc.; Brammo, Inc.; BMW Motorrad; Bombardier Recreational Products
Inc.; Bajaj Auto Limited; TVS Motor Company Ltd.; The Hero Group, Ltd.; and Ural
Motorcycles. Tesla, Inc. would be another example of a Competitive Business if
Tesla is engaged in developing, manufacturing, marketing or selling a two- or
three-wheeled motorcycle and/or related products or services. This
non-exhaustive list of examples of competitive businesses does not limit the
scope of the definition of Competitive Business provided above.
(3) “Confidential Information” means any information that is not generally known
outside the Company relating to any phase of business of the Company, whether
existing or foreseeable, including information conceived, discovered or
developed by you. Confidential Information includes, but is not limited to:
project files, product designs, drawings, sketches and processes; production
characteristics; testing procedures and results thereof; manufacturing methods,
processes, techniques and test results; plant layouts, tooling, engineering
evaluations and reports; business plans, financial statements and projections;
operating forms (including contracts) and procedures; payroll and personnel
records; non-public marketing materials, plans and proposals; customer lists and
information, and target lists for new clients and information relating to
potential clients; software codes and computer programs; training manuals;
policy and procedure manuals; raw materials sources, price and cost information;
administrative techniques and documents; and any information received by the
Company under an obligation of confidentiality to a third party.
(4) “Prohibited Territory” shall mean any country in which the Company, at any
time during the time period from the date of this Restricted Stock Unit
Agreement through the last day of your employment with the Company, (a) directly
or indirectly, such as through a dealer network, marketed or sold its
motorcycles or motorcycle-related products or services, or (b) had documented
plans to market or sell, directly or indirectly, its motorcycles or
motorcycle-related products or services (unless such plans had been abandoned).
(5) “Trade Secrets” means any information, including any data, plan, drawing,
specification, pattern, procedure, method, computer data, system, program or
design, device, list, tool, or compilation, that relates to the present or
planned business of the Company and which: (i) derives economic value, actual or
potential, from not being


9



--------------------------------------------------------------------------------





generally known to, and not being readily ascertainable by proper means to,
other persons who can obtain economic value from their disclosure or use; and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain their secrecy. To the extent that the foregoing definition is
inconsistent with a definition of "trade secret" under applicable law, the
latter definition shall control.
(6) Neither Confidential Information nor Trade Secrets include general skills or
knowledge or skills that you obtained prior to your employment with the Company.
Confidentiality:
(1) During the time period from the date of this Restricted Stock Unit Agreement
through the date that is two years after the last day of your employment with
the Company, regardless of whether your termination of employment is voluntary
or involuntary or the reason therefor, you shall not use or disclose any
Confidential Information except for the benefit of the Company in the course of
your employment by the Company and shall not use or disclose any Confidential
Information in competition with or to the detriment of the Company, or for your
benefit or the benefit of anyone else other than the Company.
(2) During the time period from the date of this Restricted Stock Unit Agreement
and for so long thereafter as such information is not generally known to, and
not readily ascertainable by proper means to, other persons who can obtain
economic value from its disclosure or use, you will maintain all Trade Secrets
to which you have received access while employed by the Company as confidential
and as the property of the Company.
(3) Upon termination of your employment with the Company, you will turn over
immediately to the Company all Confidential Information and Trade Secrets
(including all paper and electronic copies), and you shall retain no copies
thereof. You shall attend an exit interview at or around the time of termination
and sign a written statement certifying your compliance with the terms of this
Restricted Stock Unit Agreement.
Competitive Employment: During the time period from the date of this Restricted
Stock Unit Agreement through the date that is two years after the last day of
your employment with the Company, regardless of whether your termination of
employment is voluntary or involuntary or the reason therefor, you shall not on
behalf of or in connection with any Competitive Business accept or perform any
employment or service or provide any assistance, whether as an employee,
consultant, contractor, agent, officer, director, investor, member, or
otherwise, in any position or capacity in which your knowledge of Confidential
Information or Trade Secrets of the Company or personal association with the
goodwill of the Company could reasonably be considered useful.
No Solicitation of Certain Employees: During the time period from the date of
this Restricted Stock Unit Agreement through the date that is two years after
the last day of your employment with the Company, regardless of whether the
termination of your employment is voluntary or involuntary or the reason
therefor, you shall not, directly or indirectly, solicit or induce, or assist in
any manner in the solicitation or inducement of any employee of the Company who
was subject to your direct supervision or about whom you received any
Confidential Information, in either event during any part of the last two years
of your employment with the Company, to accept any employment, consulting,
contracting or other confidential relationship with a Competitive Business.
No Solicitation of Certain Customers: During the time period from the date of
this Restricted Stock Unit Agreement through the date that is two years after
the last day of your employment with the Company, regardless of whether your
termination of employment is voluntary or involuntary or the reason therefor,
you shall not on behalf of or in connection with any Competitive Business,
directly or indirectly, solicit or induce, or assist in any manner in the
solicitation or inducement of any customer, distributor or dealer of the
Company’s products or services to terminate its relationship with the Company or
to purchase or deal in products or services competitive with the Company’s
products or services, if you had any material contact with or learned any
Confidential Information about the customer, distributor or dealer, in either
event through performance of your job duties and responsibilities or through
otherwise performing services on behalf of the Company during any part of the
last two years of your employment with the Company.
Termination of Employment:


10



--------------------------------------------------------------------------------





(1) If you cease to be employed by the Company for reasons other than Cause (as
defined in the Plan) on or after age fifty-five (55) and if such cessation of
employment occurred after the first anniversary of the Grant Date, then,
effective immediately prior to the time of cessation of employment, any
Restricted Stock Units that were not previously vested will become vested.
(2) Subject to clause (1), if your employment with the Company is terminated for
any reason other than death, Disability or Retirement (based solely on clause
(ii) of the definition of such term in the Plan, which requires the consent of
the Committee), then you will forfeit any Restricted Stock Units that are not
vested as of the date your employment is terminated.
(3) Subject to clause (1), if you cease to be employed by the Company by reason
of death, Disability or Retirement (based solely on clause (ii) of the
definition of such term), then, effective immediately prior to the time of
cessation of employment, a portion of the unvested Restricted Stock Units in
each Tranche will vest, which portion will be equal to the number of unvested
Restricted Stock Units in that Tranche multiplied by a fraction the numerator of
which is the number of Months (counting a partial Month as a full Month) from
the Grant Date until the date your employment is terminated by reason of death,
Disability or Retirement (based solely on clause (ii) of the definition of such
term), and the denominator of which is the number of Months from the Grant Date
to the anniversary date on which such Tranche would otherwise have become
unrestricted if your employment had continued, and you will forfeit the
remaining Restricted Stock Units that are not vested. For purposes of this
Agreement, a “Month” shall mean the period that begins on the first calendar day
after the Grant Date, or the anniversary of the Grant Date that occurs in each
calendar month, and ends on the anniversary of the Grant Date that occurs in the
following calendar month.
Voting Rights and Dividends: You are not entitled to exercise any voting rights
with respect to the Common Stock of HDI underlying your Restricted Stock Units.
You will receive a cash payment equivalent to any dividends and other
distributions paid with respect to the Common Stock of HDI underlying your
Restricted Stock Units (reduced for any tax withholding due), so long as the
applicable record date occurs before you forfeit such Restricted Stock Units,
which will be paid in your local currency using the spot rate on the date the
dividend or other distribution is paid to shareholders. If, however, any
dividends or distributions with respect to the Common Stock of HDI underlying
your Restricted Stock Units are paid in Shares rather than cash, you will be
credited with additional Restricted Stock Units equal to the number of shares
that you would have received had your Restricted Stock Units been actual Shares,
and such Restricted Stock Units will be subject to the same risk of forfeiture
and other terms of this Restricted Stock Unit Agreement as are the Restricted
Stock Units that are granted contemporaneously with this Restricted Stock Unit
Agreement. Any amounts due to you under this provision shall be paid to you, in
cash, no later than the end of the calendar year in which the dividend or other
distribution is paid to shareholders or, if later, the 15th day of the third
month following the date the dividends are paid to shareholders; provided that
in the case of any distribution with respect to which you are credited with
additional Restricted Stock Units that are subject to a risk of forfeiture,
distribution shall be made at the same time as payment is made in respect of the
Restricted Stock Units that are granted contemporaneously with this Restricted
Stock Unit Agreement.


Tax Withholding: To the extent that your receipt of Restricted Stock Units, the
vesting of Restricted Stock Units or your receipt of payments in respect of
Restricted Stock Units results in income to you for federal or local taxes, the
Company has the right and authority to deduct or withhold from any compensation
it would pay to you (including payments in respect of Restricted Stock Units) an
amount, and/or to treat you as having surrendered vested Restricted Stock Units
having a value, sufficient to satisfy its withholding obligations. In its
discretion, the Company may require you to deliver to the Company or to such
other person as the Company may designate at the time the Company is obligated
to withhold taxes that arise from such receipt or vesting, as the case may be,
such amount as the Company requires to meet its withholding obligation under
applicable tax laws or regulations.


Rejection/Acceptance: You have ninety (90) days following the Grant Date to
accept this Award through your Fidelity account. If you have not accepted this
Award within ninety (90) days following the Grant Date, the Restricted Stock
Units granted herein shall be automatically forfeited. If you choose to accept
this Restricted Stock Unit Agreement, then you accept the terms of this Award,
acknowledge these tax implications and agree and consent to all amendments to
the Plan, the Harley-Davidson, Inc. 2004 Incentive Stock Plan and the


11



--------------------------------------------------------------------------------





Harley-Davidson, Inc. 2009 Incentive Stock Plan through the Grant Date as they
apply to this Award and any prior awards to you of any kind under such plans.




12



--------------------------------------------------------------------------------








Notice of Award of Restricted Stock Units
and Restricted Stock Unit Agreement (Special)
Harley-Davidson, Inc.
ID: 39-1805420
3700 West Juneau Avenue
Milwaukee, WI 53208
a2019specogaimage1.gif [a2019specogaimage1.gif]


[Grant Type]




Plan:
[Signed Electronically]








Acceptance Date: [Acceptance Date]


ID:
















[Participant Name]
    
2014 Incentive Stock Plan


[Participant ID]














Effective [Grant Date] (the “Grant Date”), you have been granted Restricted
Stock Units with respect to [Number of Shares Granted] shares of Common Stock of
Harley-Davidson, Inc. (“HDI”) under HDI's 2014 Incentive Stock Plan, as amended
and restated (the “Plan”).


Subject to accelerated vesting and forfeiture as described in Exhibit A, the
Restricted Stock Units shall vest on the third (3rd) anniversary of the Grant
Date.


13



--------------------------------------------------------------------------------







You may not sell, transfer or otherwise convey an interest in or pledge any of
your Restricted Stock Units.


The Restricted Stock Units are granted under and governed by the terms and
conditions of the Plan and this Restricted Stock Unit Agreement including
Exhibit A. Additional provisions regarding your Restricted Stock Units and
definitions of capitalized terms used and not defined in this Restricted Stock
Unit Agreement can be found in the Plan.




HARLEY-DAVIDSON, INC.


a2019specogaimage2.gif [a2019specogaimage2.gif]


Vice President and Controller


        




















    








14



--------------------------------------------------------------------------------





Exhibit A to Restricted Stock Unit Agreement


Confidential Information: In consideration of your agreement to the terms of
this Restricted Stock Unit Agreement by your acceptance of this Restricted Stock
Unit Agreement, the Company promises to disclose to you from time to time
confidential and competitively sensitive information concerning, among other
things, the Company and its strategies, objectives, performance and business
prospects. You may use this information to perform your duties to the Company as
well as in determining whether to accept an equity award. You shall not use this
information for any purpose prohibited by the Company’s policies and guidelines
concerning insider trading and unauthorized disclosure or use of information.
Certain Definitions: The following definitions apply in this Restricted Stock
Unit Agreement:
(1) “Company” or “the Company” means HDI and all of its subsidiaries and
affiliates engaged in the development, manufacture, procurement, marketing,
financing, or selling of two- or three-wheeled motorcycles; motorcycle parts,
accessories, and clothing; or other motorcycle-related or motorcycle
brand-identified products or services including financial services.
(2) “Competitive Business” as used in this Restricted Stock Unit Agreement means
any person, firm, corporation, or entity of any type other than the Company
that: (a) is engaged in developing, making, marketing or selling: (i) two- or
three-wheeled motorcycles; (ii) motorcycle parts, motorcycle accessories, and/or
motorcycle clothing; or (iii) other motorcycle-related or motorcycle
brand-identified products or services; and (b) markets or sells, or attempts,
intends, or is reasonably expected to market or sell, directly or indirectly
such as through a dealer or dealer network, any of these products or services in
any Prohibited Territory. Examples of a Competitive Business provided for your
convenience and subject to change in an evolving marketplace include, but are
not limited to the following: KTM AG; Husqvarna Motorcycles GmbH; Royal Enfield;
Erik Buell Racing LLC; MV AGUSTA Motor S.p.A.; Parts Unlimited; Tucker Rocky
Distributing; Polaris Industries, Inc.; Victory Motorcycles; Indian Motorcycle
Company; Triumph Motorcycles Ltd.; Honda Racing Corporation; Yamaha Motor Co.,
Ltd.; Suzuki Motor Corporation; Kawasaki Motorcycle & Engine Company; Zero
Motorcycles, Inc.; Brammo, Inc.; BMW Motorrad; Bombardier Recreational Products
Inc.; Bajaj Auto Limited; TVS Motor Company Ltd.; The Hero Group, Ltd.; and Ural
Motorcycles. Tesla, Inc. would be another example of a Competitive Business if
Tesla is engaged in developing, manufacturing, marketing or selling a two- or
three-wheeled motorcycle and/or related products or services. This
non-exhaustive list of examples of competitive businesses does not limit the
scope of the definition of Competitive Business provided above.
(3) “Confidential Information” means any information that is not generally known
outside the Company relating to any phase of business of the Company, whether
existing or foreseeable, including information conceived, discovered or
developed by you. Confidential Information includes, but is not limited to:
project files, product designs, drawings, sketches and processes; production
characteristics; testing procedures and results thereof; manufacturing methods,
processes, techniques and test results; plant layouts, tooling, engineering
evaluations and reports; business plans, financial statements and projections;
operating forms (including contracts) and procedures; payroll and personnel
records; non-public marketing materials, plans and proposals; customer lists and
information, and target lists for new clients and information relating to
potential clients; software codes and computer programs; training manuals;
policy and procedure manuals; raw materials sources, price and cost information;
administrative techniques and documents; and any information received by the
Company under an obligation of confidentiality to a third party.
(4) “Prohibited Territory” shall mean any country in which the Company, at any
time during the time period from the date of this Restricted Stock Unit
Agreement through the last day of your employment with the Company, (a) directly
or indirectly, such as through a dealer network, marketed or sold its
motorcycles or motorcycle-related products or services, or (b) had documented
plans to market or sell, directly or indirectly, its motorcycles or
motorcycle-related products or services (unless such plans had been abandoned).
(5) “Trade Secrets” means any information, including any data, plan, drawing,
specification, pattern, procedure, method, computer data, system, program or
design, device, list, tool, or compilation, that relates to the present or
planned business of the Company and which: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means to, other persons who can obtain economic


15



--------------------------------------------------------------------------------





value from their disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain their secrecy. To the extent that
the foregoing definition is inconsistent with a definition of "trade secret"
under applicable law, the latter definition shall control.
(6) Neither Confidential Information nor Trade Secrets include general skills or
knowledge or skills that you obtained prior to your employment with the Company.
Confidentiality:
(1) During the time period from the date of this Restricted Stock Unit Agreement
through the date that is two years after the last day of your employment with
the Company, regardless of whether your termination of employment is voluntary
or involuntary or the reason therefor, you shall not use or disclose any
Confidential Information except for the benefit of the Company in the course of
your employment by the Company and shall not use or disclose any Confidential
Information in competition with or to the detriment of the Company, or for your
benefit or the benefit of anyone else other than the Company.
(2) During the time period from the date of this Restricted Stock Unit Agreement
and for so long thereafter as such information is not generally known to, and
not readily ascertainable by proper means to, other persons who can obtain
economic value from its disclosure or use, you will maintain all Trade Secrets
to which you have received access while employed by the Company as confidential
and as the property of the Company.
(3) Upon termination of your employment with the Company, you will turn over
immediately to the Company all Confidential Information and Trade Secrets
(including all paper and electronic copies), and you shall retain no copies
thereof. You shall attend an exit interview at or around the time of termination
and sign a written statement certifying your compliance with the terms of this
Restricted Stock Unit Agreement.
Competitive Employment: During the time period from the date of this Restricted
Stock Unit Agreement through the date that is two years after the last day of
your employment with the Company, regardless of whether your termination of
employment is voluntary or involuntary or the reason therefor, you shall not on
behalf of or in connection with any Competitive Business accept or perform any
employment or service or provide any assistance, whether as an employee,
consultant, contractor, agent, officer, director, investor, member, or
otherwise, in any position or capacity in which your knowledge of Confidential
Information or Trade Secrets of the Company or personal association with the
goodwill of the Company could reasonably be considered useful.
No Solicitation of Certain Employees: During the time period from the date of
this Restricted Stock Unit Agreement through the date that is two years after
the last day of your employment with the Company, regardless of whether the
termination of your employment is voluntary or involuntary or the reason
therefor, you shall not, directly or indirectly, solicit or induce, or assist in
any manner in the solicitation or inducement of any employee of the Company who
was subject to your direct supervision or about whom you received any
Confidential Information, in either event during any part of the last two years
of your employment with the Company, to accept any employment, consulting,
contracting or other confidential relationship with a Competitive Business.
No Solicitation of Certain Customers: During the time period from the date of
this Restricted Stock Unit Agreement through the date that is two years after
the last day of your employment with the Company, regardless of whether your
termination of employment is voluntary or involuntary or the reason therefor,
you shall not on behalf of or in connection with any Competitive Business,
directly or indirectly, solicit or induce, or assist in any manner in the
solicitation or inducement of any customer, distributor or dealer of the
Company’s products or services to terminate its relationship with the Company or
to purchase or deal in products or services competitive with the Company’s
products or services, if you had any material contact with or learned any
Confidential Information about the customer, distributor or dealer, in either
event through performance of your job duties and responsibilities or through
otherwise performing services on behalf of the Company during any part of the
last two years of your employment with the Company.
Termination of Employment: If your employment with the Company is terminated for
any reason (including without limitation death or Disability), then you will
forfeit any Restricted Stock Units that are not vested as of the date your
employment is terminated.


16



--------------------------------------------------------------------------------





Voting Rights and Dividends: You are not entitled to exercise any voting rights
with respect to the Shares underlying your Restricted Stock Units. You will
receive cash payments equivalent to any dividends and other distributions paid
with respect to the Shares underlying your Restricted Stock Units, to be paid on
or promptly following the payment date of the dividend or other distribution, so
long as the applicable record date occurs before you forfeit such Restricted
Stock Units. If, however, any dividends or distributions with respect to the
Shares underlying your Restricted Stock Units are paid in Shares rather than
cash, you will be credited with additional Restricted Stock Units equal to the
number of shares that you would have received had your Restricted Stock Units
been actual Shares, and such Restricted Stock Units will be subject to the same
risk of forfeiture and other terms of this Restricted Stock Unit Agreement as
are the Restricted Stock Units with respect to which they were credited. Amounts
credited to you in the form of additional Restricted Stock Units will be settled
(if vested) at the same time as the Restricted Stock Units with respect to which
they were credited.


Settlement: Your Restricted Stock Units will be settled by delivery to you of
Shares on a one-for-one basis, with one Share being delivered for each
Restricted Stock Unit. The Restricted Stock Units will be settled as soon as
practicable, and by no later than 2 ½ months, following the third anniversary of
the Grant Date;
provided that all then-vested Restricted Stock Units that have not previously
been settled will be settled upon your “separation from service” within the
meaning of Code Section 409A; provided further that, if you are a “specified
employee” within the meaning of Code Section 409A at the time or your separation
from service, then, to the extent required to avoid the income inclusion,
interest and additional tax imposed by Code Section 409A, settlement of your
Restricted Stock Units on account of such separation from service shall be made
on the first date that is six (6) months after the date of the separation from
service. Cash will be paid in satisfaction of any fractional Restricted Stock
Unit settled pursuant to this paragraph.


Issuance of Share Certificates: In lieu of issuing in your name certificate(s)
evidencing your Shares, HDI may cause its transfer agent or other agent to
reflect on its records your ownership of such Shares.


Tax Withholding: To the extent that your receipt of Restricted Stock Units, the
vesting of Restricted Stock Units, your receipt of payments in respect of
Restricted Stock Units or the delivery of Shares to you in respect of Restricted
Stock Units results in a withholding obligation to the Company with respect to
federal, state or local taxes, the Company has the right and authority to deduct
or withhold from any compensation it would pay to you (including payments in
respect of Restricted Stock Units) an amount, and/or to treat you as having
surrendered vested Restricted Stock Units having a value, sufficient to satisfy
its withholding obligations. In its discretion, the Company may require you to
deliver to the Company or to such other person as the Company may designate at
the time the Company is obligated to withhold taxes that arise from such receipt
or vesting, as the case may be, such amount as the Company requires to meet its
withholding obligation under applicable tax laws or regulations.


When income results from the delivery of Shares to you in respect of Restricted
Stock Units, to the extent the Company permits you to do so, you may satisfy the
withholding requirement, in whole or in part, by electing to have the Company
accept that number of Shares having an aggregate Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that the
Company must withhold in connection with the delivery of such Shares. If you
would be left with a fractional share after satisfying the withholding
obligation, the fair market value of that fractional share will be applied to
your general federal tax withholding. If the Company does not allow you to elect
to have the Company accept Shares, or if you want to keep all of the Shares that
will be delivered, you will have to deliver to the Company or to such other
person as the Company may designate funds in an amount sufficient to cover the
withholding tax obligation on a date advised by the Company. Where you may elect
to deliver funds to satisfy the withholding tax obligation, your election to
deliver funds must be irrevocable, in writing, and submitted to the Secretary or
to such other person as the Company may designate on or before the date that the
Company specifies, which will be before the date of delivery of the Shares, and
if you fail to deliver such election then you will be deemed to have elected to
have the Company accept Shares as described above.


Rejection/Acceptance: You have ninety (90) days following the Grant Date to
accept this Award through your Fidelity account. If you have not accepted this
Award within ninety (90) days following the Grant Date, the Restricted Stock
Units granted herein shall be automatically forfeited. If you choose to accept
this Restricted


17



--------------------------------------------------------------------------------





Stock Unit Agreement, then you accept the terms of this Award, acknowledge these
tax implications and agree and consent to all amendments to the Plan, the
Harley-Davidson, Inc. 2004 Incentive Stock Plan and the Harley-Davidson, Inc.
2009 Incentive Stock Plan through the Grant Date as they apply to this Award and
any prior awards to you of any kind under such plans.








18



--------------------------------------------------------------------------------








Notice of Award of Restricted Stock Units
and Restricted Stock Unit Agreement (Special Retention)
Harley-Davidson, Inc.
ID: 39-1805420
3700 West Juneau Avenue
Milwaukee, WI 53208
a2019retogaimage1.gif [a2019retogaimage1.gif]


[Grant Type]




Plan:
[Signed Electronically]








Acceptance Date: [Acceptance Date]


ID:
















[Participant Name]
    
2014 Incentive Stock Plan


[Participant ID]














Effective [Grant Date] (the “Grant Date”), you have been granted Restricted
Stock Units with respect to [Number of Shares Granted] shares of Common Stock of
Harley-Davidson, Inc. (“HDI”) under HDI’s 2014 Incentive Stock Plan, as amended
and restated (the “Plan”).




19



--------------------------------------------------------------------------------





Subject to forfeiture as described in Exhibit A, a portion of the Restricted
Stock Units (Restricted Stock Units with the same scheduled vesting date are
referred to as a “Tranche”) shall vest in accordance with the following
schedule:


Restricted Stock Units Tranche
Vesting Date
 
 
One-half of the Restricted Stock Units (Tranche #1)
The second anniversary of the Grant Date
The second half of the Restricted Stock Units (Tranche #2)
The third anniversary of the Grant Date



If application of the above schedule on the first vesting date would produce
vesting in a fraction of a Restricted Stock Unit, then the number of Restricted
Stock Units that become vested on that vesting date shall be rounded down to the
next lower whole number of Restricted Stock Units, and the fractional Restricted
Stock Unit shall be carried forward into the second Tranche of Restricted Stock
Units.


You may not sell, transfer or otherwise convey an interest in or pledge any of
your Restricted Stock Units.


The Restricted Stock Units are granted under and governed by the terms and
conditions of the Plan and this Restricted Stock Unit Agreement including
Exhibit A. Additional provisions regarding your Restricted Stock Units and
definitions of capitalized terms used and not defined in this Restricted Stock
Unit Agreement can be found in the Plan.




HARLEY-DAVIDSON, INC.


                a2019retogaimage2.gif [a2019retogaimage2.gif]
Vice President and Controller
    
    
                            










20



--------------------------------------------------------------------------------





Exhibit A to Restricted Stock Unit Agreement


Confidential Information: In consideration of your agreement to the terms of
this Restricted Stock Unit Agreement by your acceptance of this Restricted Stock
Unit Agreement, the Company promises to disclose to you from time to time
confidential and competitively sensitive information concerning, among other
things, the Company and its strategies, objectives, performance and business
prospects. You may use this information to perform your duties to the Company as
well as in determining whether to accept an equity award. You shall not use this
information for any purpose prohibited by the Company’s policies and guidelines
concerning insider trading and unauthorized disclosure or use of information.
Certain Definitions: The following definitions apply in this Restricted Stock
Unit Agreement:
(1) “Company” or “the Company” means HDI and all of its subsidiaries and
affiliates engaged in the development, manufacture, procurement, marketing,
financing, or selling of two- or three-wheeled motorcycles; motorcycle parts,
accessories, and clothing; or other motorcycle-related or motorcycle
brand-identified products or services including financial services.
(2) “Competitive Business” as used in this Restricted Stock Unit Agreement means
any person, firm, corporation, or entity of any type other than the Company
that: (a) is engaged in developing, making, marketing or selling: (i) two- or
three-wheeled motorcycles; (ii) motorcycle parts, motorcycle accessories, and/or
motorcycle clothing; or (iii) other motorcycle-related or motorcycle
brand-identified products or services; and (b) markets or sells, or attempts,
intends, or is reasonably expected to market or sell, directly or indirectly
such as through a dealer or dealer network, any of these products or services in
any Prohibited Territory. Examples of a Competitive Business provided for your
convenience and subject to change in an evolving marketplace include, but are
not limited to the following: KTM AG; Husqvarna Motorcycles GmbH; Royal Enfield;
Erik Buell Racing LLC; MV AGUSTA Motor S.p.A.; Parts Unlimited; Tucker Rocky
Distributing; Polaris Industries, Inc.; Victory Motorcycles; Indian Motorcycle
Company; Triumph Motorcycles Ltd.; Honda Racing Corporation; Yamaha Motor Co.,
Ltd.; Suzuki Motor Corporation; Kawasaki Motorcycle & Engine Company; Zero
Motorcycles, Inc.; Brammo, Inc.; BMW Motorrad; Bombardier Recreational Products
Inc.; Bajaj Auto Limited; TVS Motor Company Ltd.; The Hero Group, Ltd.; and Ural
Motorcycles. Tesla, Inc. would be another example of a Competitive Business if
Tesla is engaged in developing, manufacturing, marketing or selling a two- or
three-wheeled motorcycle and/or related products or services. This
non-exhaustive list of examples of competitive businesses does not limit the
scope of the definition of Competitive Business provided above.
(3) “Confidential Information” means any information that is not generally known
outside the Company relating to any phase of business of the Company, whether
existing or foreseeable, including information conceived, discovered or
developed by you. Confidential Information includes, but is not limited to:
project files, product designs, drawings, sketches and processes; production
characteristics; testing procedures and results thereof; manufacturing methods,
processes, techniques and test results; plant layouts, tooling, engineering
evaluations and reports; business plans, financial statements and projections;
operating forms (including contracts) and procedures; payroll and personnel
records; non-public marketing materials, plans and proposals; customer lists and
information, and target lists for new clients and information relating to
potential clients; software codes and computer programs; training manuals;
policy and procedure manuals; raw materials sources, price and cost information;
administrative techniques and documents; and any information received by the
Company under an obligation of confidentiality to a third party.
(4) “Prohibited Territory” shall mean any country in which the Company, at any
time during the time period from the date of this Restricted Stock Unit
Agreement through the last day of your employment with the Company, (a) directly
or indirectly, such as through a dealer network, marketed or sold its
motorcycles or motorcycle-related products or services, or (b) had documented
plans to market or sell, directly or indirectly, its motorcycles or
motorcycle-related products or services (unless such plans had been abandoned).
(5) “Trade Secrets” means any information, including any data, plan, drawing,
specification, pattern, procedure, method, computer data, system, program or
design, device, list, tool, or compilation, that relates to the present or
planned business of the Company and which: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means to, other persons who can obtain economic


21



--------------------------------------------------------------------------------





value from their disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain their secrecy. To the extent that
the foregoing definition is inconsistent with a definition of "trade secret"
under applicable law, the latter definition shall control.
(6) Neither Confidential Information nor Trade Secrets include general skills or
knowledge or skills that you obtained prior to your employment with the Company.
Confidentiality:
(1) During the time period from the date of this Restricted Stock Unit Agreement
through the date that is two years after the last day of your employment with
the Company, regardless of whether your termination of employment is voluntary
or involuntary or the reason therefor, you shall not use or disclose any
Confidential Information except for the benefit of the Company in the course of
your employment by the Company and shall not use or disclose any Confidential
Information in competition with or to the detriment of the Company, or for your
benefit or the benefit of anyone else other than the Company.
(2) During the time period from the date of this Restricted Stock Unit Agreement
and for so long thereafter as such information is not generally known to, and
not readily ascertainable by proper means to, other persons who can obtain
economic value from its disclosure or use, you will maintain all Trade Secrets
to which you have received access while employed by the Company as confidential
and as the property of the Company.
(3) Upon termination of your employment with the Company, you will turn over
immediately to the Company all Confidential Information and Trade Secrets
(including all paper and electronic copies), and you shall retain no copies
thereof. You shall attend an exit interview at or around the time of termination
and sign a written statement certifying your compliance with the terms of this
Restricted Stock Unit Agreement.
Competitive Employment: During the time period from the date of this Restricted
Stock Unit Agreement through the date that is two years after the last day of
your employment with the Company, regardless of whether your termination of
employment is voluntary or involuntary or the reason therefor, you shall not on
behalf of or in connection with any Competitive Business accept or perform any
employment or service or provide any assistance, whether as an employee,
consultant, contractor, agent, officer, director, investor, member, or
otherwise, in any position or capacity in which your knowledge of Confidential
Information or Trade Secrets of the Company or personal association with the
goodwill of the Company could reasonably be considered useful.
No Solicitation of Certain Employees: During the time period from the date of
this Restricted Stock Unit Agreement through the date that is two years after
the last day of your employment with the Company, regardless of whether the
termination of your employment is voluntary or involuntary or the reason
therefor, you shall not, directly or indirectly, solicit or induce, or assist in
any manner in the solicitation or inducement of any employee of the Company who
was subject to your direct supervision or about whom you received any
Confidential Information, in either event during any part of the last two years
of your employment with the Company, to accept any employment, consulting,
contracting or other confidential relationship with a Competitive Business.
No Solicitation of Certain Customers: During the time period from the date of
this Restricted Stock Unit Agreement through the date that is two years after
the last day of your employment with the Company, regardless of whether your
termination of employment is voluntary or involuntary or the reason therefor,
you shall not on behalf of or in connection with any Competitive Business,
directly or indirectly, solicit or induce, or assist in any manner in the
solicitation or inducement of any customer, distributor or dealer of the
Company’s products or services to terminate its relationship with the Company or
to purchase or deal in products or services competitive with the Company’s
products or services, if you had any material contact with or learned any
Confidential Information about the customer, distributor or dealer, in either
event through performance of your job duties and responsibilities or through
otherwise performing services on behalf of the Company during any part of the
last two years of your employment with the Company.
Termination of Employment: If your employment with the Company is terminated for
any reason (including without limitation death or Disability), then you will
forfeit any Restricted Stock Units that are not vested as of the date your
employment is terminated.


22



--------------------------------------------------------------------------------





Voting Rights and Dividends: You are not entitled to exercise any voting rights
with respect to the Shares underlying your Restricted Stock Units. You will
receive cash payments equivalent to any dividends and other distributions paid
with respect to the Shares underlying your Restricted Stock Units, to be paid on
or promptly following the payment date of the dividend or other distribution, so
long as the applicable record date occurs before you forfeit such Restricted
Stock Units. If, however, any dividends or distributions with respect to the
Shares underlying your Restricted Stock Units are paid in Shares rather than
cash, you will be credited with additional Restricted Stock Units equal to the
number of shares that you would have received had your Restricted Stock Units
been actual Shares, and such Restricted Stock Units will be subject to the same
risk of forfeiture and other terms of this Restricted Stock Unit Agreement as
are the Restricted Stock Units with respect to which they were credited. Amounts
credited to you in the form of additional Restricted Stock Units will be settled
(if vested) at the same time as the Restricted Stock Units with respect to which
they were credited.


Settlement: Your Restricted Stock Units will be settled by delivery to you of
Shares on a one-for-one basis, with one Share being delivered for each
Restricted Stock Unit. The Restricted Stock Units will be settled as soon as
practicable, and by no later than 2 ½ months, following the third anniversary of
the Grant Date;
provided that all then-vested Restricted Stock Units that have not previously
been settled will be settled upon your “separation from service” within the
meaning of Code Section 409A; provided further that, if you are a “specified
employee” within the meaning of Code Section 409A at the time or your separation
from service, then, to the extent required to avoid the income inclusion,
interest and additional tax imposed by Code Section 409A, settlement of your
Restricted Stock Units on account of such separation from service shall be made
on the first date that is six (6) months after the date of the separation from
service. Cash will be paid in satisfaction of any fractional Restricted Stock
Unit settled pursuant to this paragraph.


Issuance of Share Certificates: In lieu of issuing in your name certificate(s)
evidencing your Shares, HDI may cause its transfer agent or other agent to
reflect on its records your ownership of such Shares.


Tax Withholding: To the extent that your receipt of Restricted Stock Units, the
vesting of Restricted Stock Units, your receipt of payments in respect of
Restricted Stock Units or the delivery of Shares to you in respect of Restricted
Stock Units results in a withholding obligation to the Company with respect to
federal, state or local taxes, the Company has the right and authority to deduct
or withhold from any compensation it would pay to you (including payments in
respect of Restricted Stock Units) an amount, and/or to treat you as having
surrendered vested Restricted Stock Units having a value, sufficient to satisfy
its withholding obligations. In its discretion, the Company may require you to
deliver to the Company or to such other person as the Company may designate at
the time the Company is obligated to withhold taxes that arise from such receipt
or vesting, as the case may be, such amount as the Company requires to meet its
withholding obligation under applicable tax laws or regulations.


When income results from the delivery of Shares to you in respect of Restricted
Stock Units, to the extent the Company permits you to do so, you may satisfy the
withholding requirement, in whole or in part, by electing to have the Company
accept that number of Shares having an aggregate Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that the
Company must withhold in connection with the delivery of such Shares. If you
would be left with a fractional share after satisfying the withholding
obligation, the fair market value of that fractional share will be applied to
your general federal tax withholding. If the Company does not allow you to elect
to have the Company accept Shares, or if you want to keep all of the Shares that
will be delivered, you will have to deliver to the Company or to such other
person as the Company may designate funds in an amount sufficient to cover the
withholding tax obligation on a date advised by the Company. Where you may elect
to deliver funds to satisfy the withholding tax obligation, your election to
deliver funds must be irrevocable, in writing, and submitted to the Secretary or
to such other person as the Company may designate on or before the date that the
Company specifies, which will be before the date of delivery of the Shares, and
if you fail to deliver such election then you will be deemed to have elected to
have the Company accept Shares as described above.


Rejection/Acceptance: You have ninety (90) days following the Grant Date to
accept this Award through your Fidelity account. If you have not accepted this
Award within ninety (90) days following the Grant Date, the Restricted Stock
Units granted herein shall be automatically forfeited. If you choose to accept
this Restricted


23



--------------------------------------------------------------------------------





Stock Unit Agreement, then you accept the terms of this Award, acknowledge these
tax implications and agree and consent to all amendments to the Plan, the
Harley-Davidson, Inc. 2004 Incentive Stock Plan and the Harley-Davidson, Inc.
2009 Incentive Stock Plan through the Grant Date as they apply to this Award and
any prior awards to you of any kind under such plans.








24

